Citation Nr: 0619702	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-29 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysthymia.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971, to include a tour of duty in the Republic of Vietnam.  
His death occurred in April 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 RO rating decision, which denied the 
veteran's claims of entitlement to service connection for 
PTSD and dysthymia.  

The veteran had requested a hearing at the RO before a 
Veterans Law Judge, and a videoconference hearing had been 
scheduled for May 2006.  


FINDINGS OF FACT

1.  The veteran served on active duty from March 1970 to 
November 1971.  

2.  In June 2006, prior to completion of action on the claims 
of entitlement to service connection for PTSD and dysthymia, 
the Board received notice in the form of a certificate of 
death from the RO that the veteran had died in April 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2006, the Board received notice in the form of a 
certificate of death from the RO that the veteran had died in 
April 2006.  His death comes during the pendency of his 
appeal for entitlement to service connection for PTSD and 
dysthymia.  A copy of the veteran's death certificate is 
associated with the file.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for entitlement to service connection for PTSD and 
dysthymia has been rendered moot by virtue of the death of 
the veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).  In reaching this determination, the Board intimates 
no opinion as to the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).  


ORDER

The appeal of the claims for entitlement to service 
connection for PTSD and dysthymia is dismissed.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


